NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Argued March 1, 2011
                                  Decided March 25, 2011

                                           Before

                              MICHAEL S. KANNE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge



No. 10‐2625

WILLIAM LEE POYCK,                                  Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Southern District
                                                    of Indiana, Indianapolis Division.
      v.
                                                    No. 1:09‐cv‐0509‐LJM‐JMS
MICHAEL J. ASTRUE, Commissioner 
of Social Security,                                 Larry J. McKinney, 
       Defendant‐Appellee.                          Judge.




                                         O R D E R

       William Poyck appeals from a district court order upholding the Social Security
Administration’s denial of benefits.  Poyck argues that the Administrative Law Judge failed
to develop the record adequately when he refused to order a consultative examination to
get a current evaluation of Poyck’s conditions. We conclude that the ALJ acted within the
scope of his discretion in this respect, and we therefore affirm. 
No. 10‐2625                                                                              Page 2




       Poyck, who suffers from a range of conditions including the residual effects of two
gunshot wounds, applied for social security disability and income benefits in 2003. He
submitted  medical  records  showing  that  he  also  suffered  from  prostatitis,  hepatitis  C,
bipolar  disorder,  chronic  obstructive  pulmonary  disease,  and  the  effects  of  long‐term
alcohol  and  marijuana  use.  In  2006  an  ALJ  held  a  hearing  and  found  that  Poyck’s
impairments were not severe enough to warrant benefits.  
 
       The Appeals Council vacated the ALJ’s decision and remanded the case so that he
could carry out certain tasks, including the following: obtain updated medical‐treatment
records and additional evidence concerning Poyck’s mental impairments; obtain evidence
from a medical expert who specializes in psychiatry to clarify the nature and severity of his
impairments; and give further attention to Poyck’s mental impairments in accordance with
the special technique described in 20 C.F.R. §§ 404.1520a, 416.920a. Moreover, the Appeals
Council stated, “additional evidence may include if warranted and available, a consultative
examination and medical source statement about what the claimant can still do despite the
impairments.”  Consistently  with  the  latter  guidance,  Poyck  asked  the  ALJ  before  his
second hearing to authorize a consultative examination because he could not afford one on
his own and he wanted to have the evaluation of his conditions updated.

        At a second hearing in 2008, a different ALJ heard testimony from Poyck, as well as
from a vocational expert and a medical expert specializing in psychology.  Poyck submitted
updated medical records from his treating psychiatrist at Midtown Community Mental
Health Center, who opined that his mental health had improved. These records show that
just  two  months  before  the  second  hearing,  Poyck  denied  experiencing  symptoms  of
anxiety, depression, psychosis, alcoholism, or impairment in the activities of daily living
or social functioning. The psychologist who testified at the hearing stated that she had
reviewed Poyck’s medical records and believed that his mental impairments were not
severe  enough  to  meet  the  requirements  of  an  affective  disorder  or  a  substance  abuse
disorder. The psychologist also reported that a previous evaluation by another psychologist
reflected that Poyck could do simple and repetitive work. Also at the hearing, Poyck’s
counsel again asked the ALJ to order an updated evaluation of Poyck’s physical and mental
conditions.  But  the  ALJ  declined,  explaining  that  an  additional  examination  was
unnecessary  because  the  record  contained  reports  from  several  mental  and  physical
examinations, updated records from Poyck’s treating psychiatrist, and testimony from
Poyck and the psychologist who reviewed his medical history. The ALJ determined that
Poyck’s impairments were not severe enough to warrant benefits and denied his claims. 
No. 10‐2625                                                                                    Page 3




 The Appeals Council found no basis for changing the ALJ’s decision and denied Poyck’s
request for review. 

       Poyck  then  appealed  to  the  district  court  and  argued  that  the  ALJ  violated  the
remand order by refusing to order an additional consultative examination; this omission,
he contended, amounted to a failure to develop the record adequately. The court, however,
found no error in the ALJ’s approach and affirmed the decision. It noted that 42 U.S.C.
§ 405(g) authorizes judicial review only of the commissioner’s final decision, not internal
agency proceedings. The question whether the ALJ complied with the remand order from
the Appeals Council was thus not properly before the court. On the merits, the court gave
several  reasons  why  the  ALJ  did  not  abuse  his  discretion  in  denying  the  motion  for  a
consultative examination: the record already contained reports from several examinations;
Poyck submitted new medical records that were not available at the first hearing; and the
ALJ further developed the record by directly questioning Poyck about his impairments.  

         On  appeal,  Poyck  renews  his  argument  that  the  ALJ  did  not  comply  with  the
remand order.  He reiterates that the Appeals Council instructed the ALJ to obtain updated
medical treatment records and additional evidence concerning his mental impairments,
including clarification from a psychiatrist about the severity of his conditions.  Without
citing specifics, he maintains, the record establishes that the ALJ failed to comply with
these instructions. 
  
         The question whether the ALJ complied with the Appeals Council’s remand order
is not, in the final analysis, of independent importance. The only question properly before
us is whether the ALJ’s decision (which the Appeals Council chose to leave undisturbed)
is supported by substantial evidence. See Skinner v. Astrue, 478 F.3d 836, 841, 844‐45 (7th
Cir.  2007);  Steele  v.  Barnhart,  290  F.3d  936,  940  (7th  Cir.  2002).  Putting  his  procedural
concern to one side, Poyck argues that even without the remand order, the ALJ should
have ordered a consultative examination. Poyck acknowledges that ALJs are not required
to order such examinations in every case, but he maintains that one is warranted here
because the record is too incomplete to permit a determination on whether he is disabled. 
Although Poyck does not argue that his condition has changed since his last examination,
he insists that the record lacks evidence of his current physical and mental condition.

        This  court  gives  deference  to  an  ALJ’s  decision  about  how  much  evidence  is
sufficient to develop the record fully and what measures (including additional consultative
examinations) are needed in order to accomplish that goal. Nelms v. Astrue, 553 F.3d 1093,
No. 10‐2625                                                                               Page 4




1098 (7th Cir. 2009); Kendrick v. Shalala, 998 F.2d 455, 458 (7th Cir. 1993). What must be
shown to obtain such an examination is addressed only generally in the federal regulations:
a consultative examination may be ordered when “the evidence as a whole, both medical
and  nonmedical,  is  not  sufficient  to  support  a  decision  on  [the]  claim.”  20  C.F.R.
§ 416.919a(b); Skinner, 478 F.3d at 844; see also Ingram v. Astrue, 496 F.3d 1253, 1269 (11th Cir.
2007); Hawkins v. Chater, 113 F.3d 1162, 1169 (10th Cir. 1997) (“[T]he ALJ should order a
consultative examination when evidence in the record establishes a reasonable possibility
of  the  existence  of  a  disability  and  the  result  of  the  consultative  examination  could
reasonably be expected to be of material assistance in resolving the issue of disability.”);
Barrett v. Shalala, 38 F.3d 1019, 1023 (8th Cir. 1994). A consultative examination is normally
required  if  the  evidence  is  ambiguous,  if  specialized  medical  evidence  is  required  but
missing from the record, or if there is a change in a condition but the current severity of the
impairment is not established.  20 C.F.R. § 416.919a(b). Particularly in counseled cases, the
burden is on the claimant to introduce some objective evidence that further development
of the record is required. Skinner, 478 F.3d at 844; Hawkins, 113 F.3d at 1167. If the ALJ
denied the request for an examination, on appeal the claimant must show prejudice by
pointing to specific medical evidence that was omitted from the record. Nelms, 553 F.3d at
1098.  

        Poyck’s argument fails because he has not identified how his claims were prejudiced
by the denial of an additional examination. Id. Unlike Nelms, in which a pro se claimant
argued  that  his  condition  had  significantly  deteriorated  during  a  two‐year  gap  in  the
medical records, Poyck did not assert, either in his motion for a consultative examination
or at any time at the second hearing, that any of his conditions had worsened since his last
medical exam, nor did he identify any new conditions or impairments. In fact, his recent
medical  records  from  his  treating  psychiatrist  state  that  his  impairments  were  less
pronounced. Given these records and the lack of any evidence that Poyck’s condition had
deteriorated,  the  ALJ  did  not  abuse  his  discretion  in  determining  that  an  additional
consultative examination was unnecessary.

       Accordingly, we AFFIRM the district court’s judgment upholding the ALJ’s decision.